March 10 2015


                                           DA 13-0348
                                                                                            Case Number: DA 13-0348

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 79N



CITY OF MISSOULA,

              Plaintiff and Appellee,

         v.

MICHAEL CLAUDE URZICEANU,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DC 12-445
                        Honorable Edward P. McLean, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Wade Zolynski, Chief Appellate Defender, Lisa S. Korchinski, Assistant
                        Appellate Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Pamela P. Collins, Assistant
                        Attorney General, Helena, Montana

                        Andrew F. Scott, Missoula Deputy City Attorney, Missoula, Montana



                                                    Submitted on Briefs: February 18, 2015
                                                               Decided: March 10, 2015


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Michael Urziceanu appeals from the District Court’s opinion and order affirming

his Missoula Municipal Court conviction for criminal possession of dangerous drugs.

We affirm.

¶3     In September 2012 a Missoula Municipal Court jury convicted Urziceanu of

misdemeanor possession of dangerous drugs (less than 60 grams of marijuana). The

Municipal Court deferred imposition of sentence for six months. Urziceanu appealed his

conviction to the District Court, and on March 26, 2013, the District Court affirmed the

conviction.

¶4     On appeal Urziceanu argues that the Municipal Court and the District Court erred

by concluding that he had failed to present facts to allow the jury to consider a defense of

“medical necessity via compulsion” under § 45-2-212, MCA. He also takes exception to

the District Court’s denial of his request to take judicial notice of the marijuana laws and

court decisions in California and Nevada in support of his contention that he was entitled

to use marijuana in Montana as a matter of medical necessity.            Urziceanu further

contends that the courts below erred by denying his argument that Montana’s laws on


                                             2
marijuana are ambiguous and reasonably caused him to believe that he had an affirmative

defense to the charge because of his medical condition.

¶5    Urziceanu claims that he is a resident of California and that the laws of that state

allow him to self-medicate with marijuana as treatment for his pain arising from a series

of prior injuries and conditions.    Urziceanu relies upon the Full Faith and Credit

guarantees of the United States Constitution (Article IV, Section 1), his personal medical

records, and his record of having litigated his right to use marijuana in California. He

contends that he is entitled to use marijuana in Montana as a matter of medical necessity,

without complying with the registration and other requirements of Montana law.

¶6    Under Montana law it is unlawful to possess a dangerous drug, § 45-9-102, MCA,

except for a person who complies with the Montana Marijuana Act, §§ 50-46-301

through -343, MCA. The Act provides that a Montana resident who suffers from a

debilitating medical condition as defined in § 50-46-302(2), MCA; who obtains a

certification from a treating physician as provided in § 50-46-310, MCA; and who

obtains a registration card as provided in § 50-46-303, MCA, may possess limited

quantities of marijuana as described in § 50-46-319, MCA. Persons who comply with the

Act enjoy protections from arrest or prosecution for possession of marijuana as allowed

by the Act. Section 50-46-319(2), MCA.

¶7    Urziceanu asserts that he is a resident of California and further asserts that his

California residency precludes him from obtaining a registration card to use marijuana as

provided in the Act. The requirements and prohibitions of Montana law, discussed

above, are clear and unambiguous. We therefore reject Urziceanu’s contention that the

                                            3
Montana statutes are ambiguous and that they must therefore be construed in a way that

would allow him to use marijuana in Montana without complying with the Act. We

affirm the District Court’s conclusion that the prohibitions of § 45-9-102, MCA, and the

requirements of the Act are clear and not ambiguous.

¶8    The District Court further properly rejected Urziceanu’s contention that he was

entitled to a medical necessity defense to the charge of drug possession. While such a

defense was once provided for by Montana statute, State v. Johnson, 2012 MT 101, ¶ 22,

365 Mont. 56, 277 P.3d 1232, the Legislature removed that defense from the statute prior

to Urziceanu’s offense. The District Court therefore properly concluded that there was

no basis in Montana law for Urziceanu to argue a medical necessity defense to the charge

of possessing marijuana.     Urziceanu failed to produce evidence that he possessed

marijuana due to an imminent infliction of death or serious bodily harm, and the District

Court properly concluded that Urziceanu was not entitled to argue compulsion as a

defense under § 45-2-212, MCA.

¶9    Urziceanu contends that the Full Faith and Credit Clause of the United States

Constitution entitles him to enjoy the benefits of California law concerning marijuana use

while he is in Montana. The District Court properly concluded that no such requirement

exists. Full Faith and Credit does not compel a state “to substitute the statutes of other

states for its own statutes dealing with a subject matter concerning which it is competent

to legislate.” Franchise Tax Bd. of California v. Hyatt, 538 U.S. 488, 494, 123 S. Ct.

1683, 1687 (2003).



                                            4
¶10   Last, we affirm the District Court’s conclusion that the Privileges and Immunities

Clause in Article IV, Section 2 of the United States Constitution does not prohibit

Montana from distinguishing between residents and nonresidents regarding the use of

medical marijuana. The Supreme Court has recognized the right of states to distinguish

between residents and nonresidents. Baldwin v. Montana Fish & Game Comm., 436 U.S.

371, 383-84, 98 S. Ct. 1852, 1860 (1978). There is no fundamental right to possess and

use marijuana. Mont. Cannabis Indust. Assoc. v. State, 2012 MT 201, ¶ 32, 366 Mont.

224, 286 P.3d 1161.

¶11   We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for memorandum opinions. The issues in

this case are legal and are controlled by settled law, which the District Court correctly

applied.

¶12   Affirmed.

                                               /S/ MIKE McGRATH

We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ PATRICIA COTTER




                                           5